CRIST, Judge.
Defendant questions the sufficiency of the evidence supporting his conviction and admission into evidence of his subsequent “bad acts” in a jury trial for stealing over $150.00. The trial court sentenced defendant as a persistent offender to 15 years imprisonment. We affirm.
Where evidence showed defendant entered store, placed 4 suits with a wholesale value of $400.00 in a shopping bag, and exited store without paying for the merchandise, all the while being observed by the store’s security guard, the evidence was sufficient to support defendant’s conviction.
Defendant’s motion in limine to exclude evidence he shot the prosecution’s witness, the store security guard, on the morning of the second day of defendant’s trial was properly denied by the trial court. Evidence showing defendant criminally attempted to prevent a person from testifying against him in court helps show defendant’s consciousness of guilt and is therefore ad-missable as evidence of guilt of the principal facts charged. State v. Hoyel, 534 S.W.2d 266, 269 (Mo.App.1975).
If in the sound discretion of the trial court the probative value of admissable evidence outweighs its potential for prejudice, the evidence will be admitted. State v. Berry, 609 S.W.2d 948, 954 (Mo. banc 1980). We find no abuse of discretion.
Judgment affirmed.
CRANDALL, P.J., and REINHARD, J., concur.